Citation Nr: 1146370	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-39 965	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a disability rating in excess of 20 percent for service-connected degenerative joint disease of the lumbar spine with sciatica.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


REMAND

The Veteran served on active duty from May 1960 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran suffered a back injury in service while lifting something heavy in October 1962.  His symptoms resolved with conservative treatment.  He again had back pain in February 1963.  He was diagnosed with chronic low back pain.

The Veteran submitted his original claim for service connection for a back-related disability in October 1972.  He provided evidence of treatment for back pain in 1967 that noted almost a complete limitation of motion due to pain.  Private treatment records, dated in 1972, reported continuous low back pain with left sciatica.  He underwent a decompressive laminectomy of the L5-S1 nerve root in September 1972.

A VA examination of October 1972 noted the Veteran's history of back injury in service as well as post-service treatment for back pain.  The Veteran's symptoms had improved with his surgery.  The Veteran was noted to have a limitation of motion in all planes for the lumbosacral spine.

Service connection was granted for low back disability, characterized as a history of herniated nucleus pulposis (HNP), in January 1973.  His disability was listed under two diagnostics codes, 5293 and 5292.  The first code related to disabilities involving intervertebral disc syndrome (IVDS) and the second related to limitation of motion of the lumbar spine.  Pertinent rating criteria in effect at the time held that Diagnostic Code 5293 provided for a 20 percent evaluation for moderate, recurring attacks of intervertebral disc syndrome and Diagnostic Code 5292, limitation of motion of the lumbar spine, provided for a 20 percent evaluation where there is moderate limitation of motion.  38 C.F.R. § 4.71a (1972).

The only other medical evidence of record prior to the current claim was a VA examination report from August 1977.  The Veteran complained of severe episodes of back pain, with radiation into the left buttock, that occurred about twice a year.  No specific degrees of motion were recorded but the Veteran could bend forward so that his fingers were within 5-inches of the floor and there was no gross impairment of his lateral bending and extension.  

The Veteran submitted his current claim for an increased rating in August 2007.  He reported having surgery on his back in 1971 [sic] and in 2004.  He said he continued to have problems with his back such as getting up and sitting down, as well as bending over or picking something up.  He said he received medical treatment from a private physician.

The Veteran was afforded a VA examination in October 2007.  The claims folder was not available to the examiner.  The Veteran's history of back pain in service was noted.  He complained of pain across his lower back and down both legs.  He said the pain was constant.  The pain was said to be sharp--an 8 on a scale of 1 to 10.  The Veteran used a cane for walking and said he could walk about 50 yards before having to stop because of pain in his legs.  The Veteran reported the two back surgeries, in 1972 and 2004.  

The examiner said the Veteran ambulated with no assistive device but that the gait was slow and very antalgic.  He was only able to walk for very short distances at a time and needed to stop and rest due to complaints of pain about his lower back that radiated into his legs.  There was no tenderness to palpation of the lumbosacral spine.  The Veteran reported that he was unable to perform any range of motion due to severe back pain.  The examiner said the Veteran attempted to perform forward flexion but stopped suddenly with complaints of pain in the lumbosacral spine.  The deep tendon reflexes (DTRs) were said to be 2+ at the patella and ankles bilaterally.  Sensation to sharp and dull were said to be well maintained.  

An x-ray of the lumbosacral spine was interpreted to show a laminectomy defect at L3 and degenerated discs at L1-L2, L2-L3, L4-L5 and L5-S1.  There were also large endplate osteophytes at all levels.  There was a 4-millimeter retrolisthesis of L2 and hypertrophic changes in the articular processes.  Finally, there were degenerative changes in the facet joints.  The examiner's diagnosis was degenerative joint disease (DJD) of the lumbosacral spine with sciatica.  The examiner noted the Veteran's surgical history.  He said the Veteran had severe low back condition with marked sciatica as noted.  He related the Veteran's current findings to his back condition in service.  The examiner did not address whether there was a separate neurological component to the Veteran's service-connected back disability that would provide findings consistent with current rating criteria.

The Veteran's claim for an increased rating was denied in February 2008.  The RO re-characterized the Veteran's disability as DJD of the lumbosacral spine, with sciatica.  His disability was given a new diagnostic code in light of changes in the rating criteria in 2002 and 2003.  His new diagnostic code was 5237 for disabilities involving lumbosacral or cervical spine strain.

The Veteran submitted his notice of disagreement (NOD) in July 2008.  The Veteran submitted private treatment records with his NOD.  Records from Southwest Spine and Sports show that the Veteran was evaluated by R. Bond, D.O., in March and April 2008.  The Veteran complained of back pain that radiated into his legs.  He said his original spinal stenosis surgery was of some benefit but that the symptoms were returning.  The Veteran had an MRI of the lumbosacral spine in March 2008.  Among the findings was evidence of mild foraminal stenosis at L3-L4 on the left.  The Veteran was referred for pain management.

Records from Ozark Community Hospital, J. Baker, D.O., show that the Veteran was seen in May and June 2008, respectively.  The initial visit noted that the Veteran complained of back pain that radiated into his buttocks and to his legs but did not go below the knees.  The Veteran was to have lumbar facet blocks for his pain.  He was said to not have any significant radicular symptoms.  The Veteran had an injection in May 2008.  A follow-up visit noted he was doing better.

The Veteran was afforded a VA examination in October 2009.  A review of symptoms listed several positive findings such as erectile dysfunction, paresthesia, leg or foot weakness, and unsteadiness.  The examination report form includes a question immediately after these findings as follows:  "Is etiology of these symptoms unrelated to the claimed disability?  (emphasis added).  The examiner said "no" to the question.  This would imply that the listed symptoms were related to the Veteran's service-connected back disability.  The report also noted less than normal reflex actions on testing for both lower extremities.  However, the examination did not include a separate evaluation for symptoms associated with IVDS.

As noted above, the Veteran's original disability award was based, in part, on service connection for IVDS.  The VA examiner of October 2007 did not have access to the claims folder and appeared to be unaware of this fact.  The final diagnosis by that examiner did not discuss this aspect of the Veteran's disability.  The rating decision of February 2008 incorporated the findings of the examination of October 2007 and changed the characterization of the Veteran's disability.

The Board finds that a new examination is required.  This examination must provide a complete assessment of the Veteran's service-connected disability to include an evaluation of possible symptoms related to IVDS.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  Upon completion of the above development, the Veteran should be afforded a VA examination to assess the current status of his service-connected low back disability.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  All indicated studies, tests and evaluations deemed necessary by the examiner should be performed.  (The results of such must be included in the examination report.)

In addition to the required findings to assess the disability, the examiner is requested to provide an opinion as to whether the Veteran's disability is characterized by an identifiable and separate neurological component.  The extent of any such disability should be described in terms consistent with criteria used to evaluate neurologic impairment.  The report of examination should include the complete rationale for all opinions expressed.

3.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the requests.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate the AOJ should re-adjudicate the issue on appeal, to include consideration of whether a separate rating, or ratings, for a neurological component is warranted.  If any benefit sought is not granted, the Veteran, and his representative, should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

